Citation Nr: 1432208	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  09-37 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a non-service connected pension.


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The appellant reported service in the Cambodian Army from January 1, 1970 to September 14, 1975. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In his January 2010 substantive appeal the appellant requested a hearing before the Board sitting in Washington, D.C.  He did not report for the hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board has not only reviewed the appellant's physical claims file, but also his file on the 'Virtual VA' system to insure a total review of the evidence.


FINDING OF FACT

The appellant did not perform active military service in the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant is not a veteran for the purposes of eligibility for a non-service connected pension.  38 U.S.C.A. §§ 101, 106, 107, 1521 (West 2002); 38 C.F.R. §§ 3.7, 3.203 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Non-Service Connected Pension

Non-service connected pensions are payable to veterans of a period of war who are permanently and totally disabled and meet certain service and income requirements.  A veteran meets the requirements if such veteran served in the active military, naval, or air service for an aggregate of ninety days or served at any time during a period of war and was discharged or released from such service for a service-connected disability.  38 U.S.C.A. § 1521.

The term 'veteran' means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101 (2).  The term 'active military, naval, or air service' includes active duty, active duty for training, and inactive duty.  38 U.S.C.A. § 101 (24).  The term 'active duty' means full time duty in the Armed Forces. 38 C.F.R. § 101 (21).  The term 'Armed Forces' means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard including reserve components thereof.  38 U.S.C.A. § 101 (10).

Statutes and regulation provide that certain individuals and groups are considered to have performed active military, naval, or air service for the United States.  38 U.S.C.A. §§  106, 107; 38 C.F.R. § 3.7.  The Cambodian Army and its soldiers are not among those individuals or groups listed in the statutes and regulation.

In an October 2009 claim for pension, the appellant reported that he served as a corporal in the Cambodian 290th Battalion.  In his notice of disagreement, the appellant reported that he helped defend the United States in the Vietnam War and provided a list of service locations in Vietnam and Cambodia.  The document has no official markings from the U.S. Department of Defense or any U.S. or foreign military agency.  

The appellant contradicted himself in another statement submitted at that time stating that he served during "World War II." 

The Board concludes that eligibility for a non-service connected pension is not warranted because the appellant did not perform active military, naval, or air service in the Armed Forces of the United States or was an individual or member of a group considered to have performed such service.  Therefore, the appellant is not a veteran for the purposes of a non-service connected pension.  The appellant does not contend that he was a member of the Armed Forces of the United States but rather that he was as a member of an allied armed force and provided assistance to U.S. forces in a combat theater.

This is a case where, unfortunately, the law is dispositive.  As the appellant did not serve in the U.S. Armed Forces and is not considered by statute to have performed active military, naval, or air service for the United States, basic eligibility for a non-service connected disability pension is precluded based on the nature of the appellant's foreign military service.  38 U.S.C.A. § 106, 107; 38 C.F.R. § 3.7.  Therefore, the Board must deny the appeal.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

II. Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Congress, in enacting the statute, noted the importance of balancing the duty to assist with 'the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim.'  Mason v. Principi, 16 Vet. App. 129, 132 (2002). Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id. (VCAA not applicable to a claim for non-service connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this claim.  Nonetheless, we do note that the September 2009 Statement of the Case (SOC) included the laws and regulations pertaining to eligibility for non-service connected pension.  The appellant has not identified any additional pertinent evidence which should have been obtained.




ORDER

A non-service connected disability pension is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


